DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 3-9, and 11-15 are allowed.
3.	The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and Applicant’s remarks filed on June 16, 2021 have been fully considered, and these remarks have overcome the submitted prior art. 
	Applicant's arguments with respect to objection to claim 13 have been considered and are persuasive. Objection to claim 13 has been withdrawn.
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Ljung ‘595 (US 2017/0142595), Yun (ZlHENGQING YUN ET AL: "Radio propagation modeling in complex environments for wireless communications", MICROWAVES, COMMUNICATIONS, ANTENNAS AND ELECTRONICS SYSTEMS, 2009. COMCAS 2009. IEEE NTERNATIONAL CONFERENCE ON, IEEE, PISCATAWAY, NJ, USA, 9 November 2009 (2009-11-09), pages 1-4, KP031614693, ISBN: 978-1-4244-3985-0), Lanzo ‘100 (US 2013/0281100), and Frerking ‘286 (US 5,649,286) do not disclose “configuring at least two environmental factors related to millimeter wave (mmWave) propagation based on image information in a map, wherein the at least two environmental factors include shapes formed by a plurality of buildings, a building layout, a foliage density, and a road shape” and “dividing a design region in the map into one or more subregions based on the shapes formed by the plurality of buildings” (See Remarks, page 9, lines 9-25). Applicant argues that Lanzo ‘100 discloses building density rather than an environmental factor that includes “shapes formed by a plurality of buildings” (See Remarks, page 9, para 1). Further, applicant argues that Ljung ‘595, Yun, Lanzo ‘100, and Frerking ‘286 do not disclose that the division of the design region is based on the “shapes of the plurality of buildings” (See Remarks, page 9, para 2).
Applicant’s arguments are persuasive. The prior art of record, considered individually or in any reasonable combination, fail to fairly show or suggest a claimed invention comprising, among other limitations, “configuring at least two environmental factors related to millimeter wave (mmWave) propagation based on image information in a map, wherein the at least two environmental factors include shapes formed by a plurality of buildings, a building layout, a foliage density, and a road shape” and “dividing a design region in the map into one or more subregions based on the shapes formed by the plurality of buildings.” These limitations, in combination with the remaining limitations of claim 1, are not taught nor suggested by the prior art of record. 
The updated prior art search produced Sugahara ‘788 (US 2009/0076788). Sugahara ‘788 teaches radio propagation simulation using a ray tracing method and taking into account position and shape of buildings (para 83). However, Sugahara ‘788 does not disclose “configuring at least two environmental factors related to millimeter wave (mmWave) propagation based on image information in a map, wherein the at least two environmental factors include shapes formed by a plurality of buildings, a building layout, a foliage density, and a road shape” and “dividing a design region in the map into one or more subregions based on the shapes formed by the plurality of buildings.”
Further, the updated prior art search produced the following non-patent literature:
a. Henry L. Bertoni et al., “UHF Propagation Prediction for Wireless Personal Communications”, PROCEEDINGS OF THE IEEE, VOL. 82, NO. 9, SEPTEMBER 1994, page 1333-1359;
b. Mustafa Riza Akdeniz et al., “Millimeter Wave Channel Modeling and Cellular Capacity Evaluation”, IEEE JOURNAL ON SELECTED AREAS IN COMMUNICATIONS, VOL. 32, NO. 6, JUNE 2014, page 1164-1179;
Li et al., “Validation of a Geometry-Based Statistical mmWave Channel Model Using Ray-Tracing Simulation”, 2015 IEEE 81st Vehicular Technology Conference (VTC Spring);
d. Sangkyu Baek et al., “A Study on Correlation Properties of Shadow Fading of Millimeter Wave Frequency Spectrum”, 2016 13th IEEE Annual Consumer Communications & Networking Conference (CCNC);
e. Sooyoung Hur et al., “28 GHz Channel Modeling Using 3D Ray-Tracing in Urban Environments”, 2015 9th European Conference on Antennas and Propagation (EuCAP); and
g. Tapan K. Sarkar et al., “A Survey of Various Propagation Models for Mobile Communication”, IEEE Antennas and Propagation Magazine (Volume: 45, Issue: 3, June 2003), page 51-82.
While the above non-patent literature discloses propagation studies taking into account environmental factors such as building height and type (Bertoni, page 1334), building density (Akdeniz, Introduction), obstruction geometry (Li, Abstract), 3D building information (Baek, Section II), building height (Hur, Section II), and building type (Sarkar, Table 1), the non-patent literature does not disclose “configuring at least two environmental factors related to millimeter wave (mmWave) propagation based on image information in a map, wherein the at least two environmental factors include shapes formed by a plurality of buildings, a building layout, a foliage density, and a road shape” and “dividing a design region in the map into one or more subregions based on the shapes formed by the plurality of buildings.”
Claims 8 and 9 include features similar to those of claim 1 and are allowed for the same reasons.
Claims 3-7 and 11-15 depend from allowed claims and are therefore allowed for the same reasons.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474